DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
Response to Amendment
Claims 1, 2, 5-9, 11-13, and 15 are currently pending. Claims 1, 2, 5, 6, 9, and 15 are currently pending. Claims 3 and 4 have been cancelled. Claims 1, 2, 5-9, 11-13, and 15 have been amended to overcome the objection, 35 U.S.C. 112(b) rejection, and/or 35 U.S.C. 101 rejection set forth in the Final Office Action mailed on 09 February 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 5-7, 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaislasuo et al. ‘(“Menstrual characteristics and ultrasonographic uterine cavity measurements predict bleeding and pain in nullgravid women using intrauterine contraception,” 2015 – previously cited) in view of Ellis et al. ‘191 (US Pub No. 2002/0069191 – previously cited).
Regarding claim 1, Kaislasuo et al. teaches a system for predicting a future menstrual bleeding pattern of a woman using an intrauterine active-ingredient-releasing system (Title), comprising:
an acquisition unit configured to acquire one or more predictor values and transmit the one or more predictor values to a prediction unit, wherein the one or more predictor values comprise data on a menstrual bleeding pattern of a woman during an observation period (Materials and Methods, 6th paragraph), wherein the observation period begins with insertion of an intrauterine active-ingredient-releasing system and lasts at least 60 days (Material and Methods, 6th-7th paragraphs); and
an output unit (Tables II, III and Results: The impact of participant characteristics on bleeding and pain, page 1585); and
wherein the prediction unit is configured to receive the one or more predictor values from the acquisition unit, predict, using a machine learning model, a future menstrual bleeding pattern of the woman based on the one or more predictor values, wherein the machine learning model includes a classification model based on bleeding data (Materials and Methods: Statistical Analysis, 1st
wherein the output unit is configured to receive the predicted future menstrual bleeding pattern of the woman from the prediction unit and output the predicted future menstrual bleeding pattern to the woman (Tables II, III and Results: The impact of participant characteristics on bleeding and pain, page 1585).
Kaislasuo et al. teaches all of the elements of the current invention as mentioned above except for a first computer system comprising an acquisition unit and an output unit; and a second computer system comprising the prediction unit; and wherein the output unit comprises a virtual calendar equipped with an alarm function that warns the woman of bleeding before it occurs.
Ellis et al. ‘191 teaches using a handheld device (PDA) that is synchronized to a computer. The PDA and the PC can be synchronized to each other to update new information ([0026]). Another aspect of the invention is using a singular computer to input, analyze, and display an output ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try including either a first computer system and a second computer system or a single computer system as Ellis et al. ‘101 teaches as it would be choosing from a finite number of identified predictable solutions, with a reasonable expectation of success, the solutions being either having a single computer system or more than one computer system.
Ellis et al. ’191 teaches predicting when a female should predict her period based on the stored female’s history ([0078]). This is done by the user inputting her first and/or last day of her period on a calendar in the computer ([0032]-[0036]). A reminder would predict when a female should expect her period based on the stored female's history or when a female should be ovulating also based on her stored history ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output unit of Kaislasuo et al. to include comprising a virtual 
Regarding claim 2, Kaislasuo et al. in view of Ellis et al. ‘191, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the first computer system is a mobile computer system.
Ellis et al. ‘191 teaches using a handheld device, such as a PDA or PC, to input information regarding a user’s menstrual cycle (Abstract, [0009]). The user can input the first day of period, last day of period, flow, mood, and additional notes ([0032]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first computer system of Kaislasuo et al. in view of Ellis et al. ‘191, as applied to claim 1, to include a mobile computer system as Ellis et al. ‘191 teaches that using a computer system would be more accurate and would allow all menstrual information to be in a singular device ([0003]-[0004]).
Regarding claim 5, Kaislasuo et al. in view of Ellis et al. ‘191 teaches all of the elements of the current invention as mentioned above except for one or more sensors configured to transmit one or more signals to the acquisition unit, wherein the one or more signals represent the one or more predictor values.
Ellis et al. ‘191 teaches a keyboard to input pertinent personal information ([0077]). The keyboard is interpreted as a sensor that receives tactile feedback and sends the tactile feedback to a computer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kaislasuo et al. in view of Ellis et al. ‘191 to include one or more sensors as Ellis et al. ‘191 teaches that this will aid in inputting personal information to a computer ([0077]).
Regarding claim 6, Kaislasuo et al. teaches a method for predicting a future menstrual bleeding pattern of a woman using an intrauterine active-ingredient releasing system (Title), comprising the following steps:
acquiring one or more predictor values at an acquisition unit (Materials and Methods, 6th paragraph), the one or more predictor values comprising data on a bleeding pattern of a woman during an observation period and transmitting the one or more predictor values to a prediction unit, wherein the observation period begins with insertion of the intrauterine active-ingredient-releasing system and lasts at least 60 days (Material and Methods, 6th-7th paragraphs);
predicting a future menstrual bleeding pattern of the woman based on the one or more predictor values using a machine learning model including a classification model at the prediction unit (Materials and Methods: Statistical Analysis, 1st paragraph, linear regression), wherein the classification model is based on bleeding data including bleeding intensity data from a plurality of women, and transmitting the predicted future bleeding pattern of the woman to an output unit (Fig. 2A and Results: Bleeding and pain during IUD use, page 1583), and;
outputting the predicted future menstrual bleeding pattern to the woman at the output unit (Tables II, III and Results: The impact of participant characteristics on bleeding and pain, page 1585).
Kaislasuo et al. teaches all of the elements of the current invention as mentioned above except for warning the woman of bleeding before it occurs based on a virtual calendar at the output unit having an alarm function.
Ellis et al. ’191 teaches predicting when a female should predict her period based on the stored female’s history ([0078]). This is done by the user inputting her first and/or last day of her period on a calendar in the computer ([0032]-[0036]). A reminder would predict when a female should expect her 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kaislasuo et al. to include warning the woman of bleeding before it occurs based on a virtual calendar at the output unit having an alarm function as Ellis et al. ‘191 teaches this would aid in indicating tracking the menstrual cycle (Abstract, [0004]).
Regarding claim 7, Kaislasuo et al. teaches wherein the observation period is from 61 days to 120 days (Materials and Methods, 7th paragraph).
Regarding claim 9, Kaislasuo et al. teaches determining a future bleeding intensity pattern based on a calculated period length of the woman (Results: Continuation rates and IUD removals, 1st paragraph and Table I, days with bleeding), the calculated period length being determined by an autocorrelation of bleeding intensity data within the bleeding pattern of the woman in the observation period as a function of time (Materials and Methods: Statistical analysis, page 1582; It is noted that Spearman’s correlation is a type of autocorrelation.).
Regarding claim 11, Kaislasuo et al. teaches wherein a first prediction on the future menstrual bleeding pattern is determined based on a first set of predictor values and is updated after acquisition of a second set of predictor values to generate a second prediction on the future menstrual bleeding pattern (Materials and Methods, 6th paragraph; The first three months is a reference period. The next three months that is recorded in the menstrual diary is interpreted as the second set of predictor values.).
Regarding claim 12, Kaislasuo et al. teaches wherein the one or more predictor values are selected from: points in time at which bleeding occurred, periods of time during which bleeding continued, intensity of bleeding, total number of bleeding days, total number of spotting days, regularity of bleeding (with respect to duration and intensity), and number of bleeding or spotting 
Regarding claim 13, Kaislasuo et al. teaches wherein the one or more predictor values are selected from: the age of the woman, the contraception method the woman used prior to use of the intrauterine active-ingredient-releasing system, the number of previous pregnancies/births of the woman, the consumption of tablets and/or additive drugs, indications on the bleeding pattern in a defined time period prior to insertion of the intrauterine active-ingredient-releasing system (Table 1 age).
Regarding claim 15, the combination of Kaislasuo et al. in view of Ellis et al. ‘191 inherently discloses a computer program product comprising a data carrier on which a computer program is stored that can be loaded into a working memory of one or more computer systems, wherein the computer program product causes the one or more computer systems carry out the method steps discussed above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaislasuo et al. in view of Ellis et al. ‘191, as applied to claim 6, further in view of Schieke ‘933 (US Pub No. 2016/0350933 – previously cited).
Regarding claim 8, Kaislasuo et al. teaches classifying the woman to one of the following three categories: amenorrhea, spotting, and bleeding (Materials and Methods, 6th paragraph) using the chi-square test (Materials and Methods: Statistical analysis, page 1582).
Kaislasuo et al. in view of Ellis et al. ‘191, as applied to claim 6, teaches all of the current invention as mentioned above except for wherein the classification model is based on a random forest approach.
Schieke ‘933 teaches a classifier may be a decision tree, such as a regression tree or random forest decision tree ([0116]).
.
Response to Arguments
Applicant argues that incorporating the use of a machine learning model to predict a future menstrual bleeding pattern would overcome the 35 U.S.C. 101 rejection, as this could not be performed in the human mind. Examiner respectfully agrees, and the 35 U.S.C. 101 rejection has been withdrawn.
Applicant argues that none of the cited prior art teaches “a machine learning model, let alone a system for predicting a future menstrual bleeding pattern of a woman using an intrauterine active-ingredient-releasing system.” Examiner respectfully disagrees, as Kaislasuo et al. teaches a system for predicting a future menstrual bleeding pattern of a woman using an intrauterine active-ingredient-releasing system, as mentioned in the title of Kaisalasuo et al. Furthermore, Kaislasuo et al. also teaches using a machine learning model. The Materials and Methods: Statistical analysis section mentions the use of a linear regression model to identify predictive models for continuous variables and logistic regression similarly for dichotomous parameters. Furthermore, [0146] of the PGPUB of the current application recites that “the random forest method is a method of machine learning that can be used for example as a classification or regression method.” [0156]-[0158] of the PGPUB also mentions the use of a logistic regression model. As such, Applicant’s arguments are not persuasive, and the 35 U.S.C. 103 rejection has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCarthy et al. ‘408 (US Patent No. 6,904,408) teaches that there are multiple kinds of predicative models may be used for finding rules and making predictions. Neural networks are preferred .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791

/ETSUB D BERHANU/Primary Examiner, Art Unit 3791